Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17206011 filed on 03/18/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable subject matter 
Claims 3-12 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Akagawa et al. (US 2017/0005144).
With respect to dependent claims 3-6, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the plurality of LEDs includes: a plurality of second semiconductor layers on the respective light-emitting layers”.
With respect to dependent claims 7-11, the cited prior art does not anticipate or make obvious, inter alia, the step of: “a plurality of light conversion layers on an upper surface of the common electrode overlapping the light-emitting layers, respectively; and a plurality of light-blocking layers on the upper surface of the common electrode between two adjacent ones of the plurality of light conversion layers, the plurality of light conversion layers configured to convert light of a single color emitted from the plurality of LEDs into light of one or more different colors”.
With respect to dependent claim 12, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the plurality of the reflectors includes a first dielectric material and a second dielectric material that are alternately stacked on each other”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (US 2017/0005144) in view of Tsai et al. (US 10,193,042).
Regarding independent claim 1, Akagawa et al. teach a display device comprising:
 a plurality of semiconductor elements (Fig. 5, elements 23) disposed on a substrate (Fig. 5, element 11); 
a plurality of light-emitting diodes (LEDs) (Fig. 5, element 30 segmented by opening 28a and corresponding to R, G, B light emission, paragraph 0053) on the plurality of semiconductor elements and electrically connected to the plurality of semiconductor elements (Fig. 5, paragraph 0083), respectively, the plurality of LEDs including respective light-emitting layers (Fig. 5, element 32 segmented by opening 28a and corresponding to R, G, B light emission, paragraph 0053) on the plurality of semiconductor elements, and 
a common electrode (Fig. 5, element 33, paragraph 0046) on the respective light-emitting layers; and 
a plurality of reflectors (Fig. 5, element 25, paragraph 0046) above the plurality of semiconductor elements. 
Akagawa et al. do not explicitly disclose each of the plurality of reflectors located between two adjacent ones of the plurality of LEDs.
Tsai et al. teach a LED device comprising each of the plurality of reflectors (Fig. 1A, elements 302b, Col. 7, lines 56-62) located between two adjacent ones of the plurality of LEDs (Fig. 1A, element 200, although Fig. 1A discloses a single LED, it would have been obvious to one of ordinary skill in the art to duplicate the structure wherein elements 302b would be between plurality of LED’s 200).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Akagawa et al. according to the teachings of Tsai et al. with the motivation to reflect the light emitted by the light emitting elements 200 (Col. 7, lines 56-62).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (US 2017/0005144) in view of Tsai et al. (US 10,193,042) and further in view of Lee et al. (US 2019/0364631).
Regarding claim 2, Akagawa et al. modified by Tsai et al. teach all of the limitations as discussed above.
Akagawa et al. modified by Tsai et al. do not explicitly teach wherein the each of the respective light-emitting layers includes an epitaxial layer on the plurality of semiconductor elements.
Before the effective filling date of the invention it was well known in the art to form epitaxial LED layer with the motivation to reduce defect formation as shown by Lee et al. in paragraph 0010.





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813